DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
It is noted that claims 9 and 10, directed to the nonelected species, have been cancelled.

Drawings
The replacement drawings were received on 27 January 2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
Claim 1-4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Exandier et al. (USP 5,607,190) in view of Ostergren et al. (USP 7,695,024 hereinafter “Ostergren”).
In regards to claim 1, Exandier discloses a quick connector for removable joining of two pipes, comprising a quick joint (1), an elastic pressing sleeve (3), and a quick connection body (2), and a limiting structure (43); 
wherein the quick joint is a member for passing water, and two ends of the quick joint are provided with a water pipe joint and a plug-in portion (near 7) respectively; the water pipe joint is configured to be connected to an external water passage, and an outer side wall of the plug-in portion is provided with a fixing groove (between “5” and “8”) and; 

the free end of the first elastic side wall is provided with an outwardly extending abutting surface (15) and an elastic pressing member (opposite member 15) is formed on a side opposite to the abutting surface, a fixed end of the elastic pressing member is connected to the side wall, and a free end thereof faces the abutting surface of the first elastic side wall; when an external force is applied to press the elastic pressing member, the elastic pressing member abuts against and contacts the abutting surface of the first elastic side wall, and the first elastic side wall is urged to be elastically deformed outward (shown between figs. 1-8);
 the quick connection body is a tubular member having a cavity (central bore) in the middle, and a side wall on one end thereof, which is a plug-in end, is provided with a slot (10) corresponding to the elastic insert on the first elastic side wall of the elastic pressing sleeve, and the other end is configured to be connected to an external water passage;
the limiting structure is formed between the elastic pressing sleeve and the quick connection body to ensure that the elastic pressing sleeve does not rotate relative to the quick connection body (see column 7, lines 33-48);
wherein when the elastic pressing sleeve is placed over an outer wall of the plug-in end of the quick connection body, the elastic pressing sleeve does not rotate relative to the quick connection body, and the elastic insert thereof passes through the slot and is inserted into the 
Exandier does not disclose the plug-in portion provided with at least one sealing ring groove, but does disclose the use of a seal (24) on the plug-in portion.
However, Ostergren teaches a similar connector, having a quick joint (23) with a seal groove for holding the seal (shown in fig. 6).
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the quick joint of Exandier with a seal groove in order to prevent movement of the seal member (24) and therefore ensure proper sealing.
In regards to claim 2, Exandier further discloses an outer edge of the inner end of the elastic insert is provided with a guiding slope (see at “15” in fig. 29) for facilitating the insertion of the plug-in portion of the quick joint.
In regards to claim 3, Exandier further discloses a cross section of the elastic insert is gradually widened from a fixed end of the side wall to the free end (shown in fig. 29), an inner end of the elastic insert on a side toward the free end is formed with a hook portion (see near “53” in fig. 29) having an arc-shaped contour on an outer edge thereof; and when the elastic insert is captured in the fixing groove of the side wall of the plug-in portion of the quick joint, the arc-shaped contour of the hook portion is matched with the outer wall of the fixing groove (shown in fig. 6).
In regards to claim 4, Exandier further discloses a distal end of the plug-in portion of the quick joint has a tapered guiding surface (8), and a flange (9) on a side of the fixing groove toward the distal end of the plug-in portion has a tapered guiding surface.
In regards to claim 8, Exandier further discloses the elastic pressing sleeve has bent portion, and the bent portion thereof faces the abutting surface of the first elastic side wall (shown in fig. 29).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Exandier and Ostergren, as applied to claim 1 above, and further in view of Chih (USP 6,062,537).
Exandier and Ostergren teach the connector of claim 1. They do not teach the quick connection body is further provided with a one-way valve in the cavity to ensure that water flows into or out of the plug-in portion of the quick joint unidirectionally through the quick connection body.
However, Chih teaches a similar quick connector, having a quick connection body (5) that is further provided with a one-way valve (8) in the cavity to ensure that water flows into or out of the plug-in portion of the quick joint unidirectionally through the quick connection body.
It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the quick connection body of Exandier with a one-way valve, in order ensure the water flow is stopped at the time when the quick joint is removed from the tubular body, as taught by Chih at column 1, lines 45-58.



Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 27 January 2022 have been fully considered but they are not persuasive. 	
In response to applicant’s argument that Exandier does not disclose the limiting structure ensures the elastic pressing sleeve does not rotate relative to the quick connection body, it is first noted that the claim only requires that the limiting structure prevents rotation, and does not specify that rotation must be prevented in both directions. Exandier discloses in column 7, lines 33-48 discloses that the limiting structure (43) prevents continued rotation of the elastic pressing sleeve (3) relative to the body (2). Thus, since Exandier prevents rotation in one direction, the limitation has been met. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the way of unlocking) are not recited in the rejected claims.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679             
02/04/2022